UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-2504


JOHN DOE,

                  Plaintiff - Appellant,

            v.

JOHN O. BRENNAN, Director of Central Intelligence Agency,

                  Defendant - Appellee,

            and

DAVID PETRAEUS, Director of Central Intelligence Agency,

                  Defendant.

-------------------------

AMERICAN DIABETES ASSOCIATION,

                  Amicus Supporting Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00639-GBL-JFA)


Submitted:    September 30, 2014             Decided:   October 16, 2014


Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Katherine L. Butler, Houston, Texas; John W. Griffin, Jr.,
Victoria, Texas; Victor M. Glasberg, Alexandria, Virginia, for
Appellant.   Dana J. Boente, United States Attorney, Alexandria,
Virginia; Stuart F. Delery, Assistant Attorney General, Marleigh
D. Dover, Sushma Soni, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee. Gregory G. Paul, MORGAN & PAUL,
PLLC, Sewickley, Pennsylvania, for Amicus Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           John Doe appeals the district court’s order granting

summary   judgment     to     Defendant    John    Brennan,      Director     of   the

Central Intelligence Agency (“CIA”), in this civil action filed

under the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796l

(2012),   amended     by     Workforce    Innovation      and    Opportunity       Act,

Pub. L. No. 113-128, §§ 401-488, 128 Stat. 1425, 1631-94 (2014).

John Doe alleged in his complaint that the CIA discriminated

against him based on a disability, i.e., Diabetes, Type 1, on

two instances: first, when it revoked its conditional offer of

employment, and second, when a CIA employee informed Doe in a

telephone conversation that he would not be able to reapply.

The district court granted summary judgment to Defendant finding

that Doe failed to timely exhaust his remedies as to his first

claim and, as to Doe’s second claim, he failed to establish that

he   suffered    an    adverse      employment     action.       On    appeal,     the

American Diabetes Association has filed an amicus curiae brief

in   support    of    Doe,    acknowledging       that    this   case      “primarily

concerns a procedural issue of administrative exhaustion, but

arguing   that   the    CIA     should    not    be    permitted      to   avoid   the

consequences of its failure to individually assess people with

diabetes because of procedural barriers.”

           We review de novo a district court’s order granting

summary   judgment.          D.L.   ex   rel.   K.L.     v.   Balt.    Bd.   of    Sch.

                                          3
Comm’rs, 706 F.3d 256, 258 (4th Cir. 2013).                      Summary judgment is

appropriate   only    when       “there    is    no   genuine      issue     as    to   any

material fact and . . . the movant is entitled to judgment as a

matter of law.”           Seremeth v. Bd. of Cnty. Comm’rs Frederick

Cnty., 673 F.3d 333, 336 (4th Cir. 2012) (internal quotation

marks   omitted).         In    determining      whether     a     genuine      issue    of

material   fact   exists,        this    Court    “view[s]       the    facts     and   the

reasonable inferences therefrom in the light most favorable to

the nonmoving party.”            Bonds v. Leavitt, 629 F.3d 369, 380 (4th

Cir. 2011).

           Upon     our        review,    we     conclude        that   there      is    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Doe v. Brennan, No. 1:13–cv–00639–GBL-

JFA (E.D. Va. filed Nov. 4, 2013; entered Nov. 5, 2013).                                 We

dispense   with     oral        argument       because     the     facts     and    legal

contentions   are    adequately          presented    in    the     materials       before

this Court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           4